Citation Nr: 0304278	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  00-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under the provisions of 38 U.S.C. chapter 35.

(The issue of entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C. § 1318 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to May 
1946.  He died on October [redacted], 1996.  The appellant is his 
surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board remanded the appellant's claim in August 2001 for 
action consistent with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  The appellant's claim was also remanded in 
order to identify the veteran's treatment providers, obtain 
treatment records, and attempt to procure the veteran's 
service medical records, specifically morning reports from 
the months preceding his discharge from service.     

The appellant requested both a hearing with a member of the 
Board as well as a local hearing with a Decision Review 
Officer in August 2000.  In July 2001, the appellant canceled 
her scheduled hearing with a member of the Board.  In June 
2001, the appellant had an informal conference with a 
Decision Review Officer at the RO instead of a formal 
hearing.

The appellant has made a claim for DIC benefits under 38 
U.S.C. § 1318, although the veteran was not rated totally 
disabled for the statutory period.  The Board has imposed a 
temporary stay on the adjudication of these claims in 
accordance with the directions of the United States Court of 
Appeals for the Federal Circuit in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 
16, 2001).  In that decision, the Federal Circuit directed VA 
to conduct expedited rulemaking which will either explain why 
certain regulations - 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106 - are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C. § 1318 claims, including the DIC claim in 
this case, will remain in effect pending the completion of 
the directed rulemaking. 


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claim for service connection for the 
veteran's cause of death has been obtained and examined, and 
all due process concerns as to the development of the claim 
have been addressed.

2.  The immediate cause of the veteran's death in October 
1996 was identified on the death certificate as uncal 
herniation due to, or as a consequence of, brainstem 
hemorrhage due to, or as a consequence of, hypertension.

3.  The veteran's cause of death was not present during 
service or manifested to a compensable degree within one year 
subsequent to his separation from service, nor is it shown to 
be related to his service.

4.  The statutory criteria for eligibility for DEA are not 
met.


CONCLUSIONS OF LAW

1.  As uncal herniation due to, or as a consequence of, 
brainstem hemorrhage due to, or as a consequence of, 
hypertension was not incurred in or aggravated by service, 
and is not presumed to have been incurred during service, 
service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2. The statutory requirements for eligibility for Dependents' 
Educational Assistance benefits under 38 U.S.C. Chapter 35 
have not been met.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 
C.F.R. §§ 3.807, 21.3020, 21.3021 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a claim where service connection was not established for 
the fatal disability prior to the death of the veteran, the 
initial inquiry is to determine whether the fatal disorder 
had been incurred in or aggravated by service.  The Board 
must determine whether the fatal disorder should have been 
service-connected.  See 38 C.F.R. § 3.312 (2002).  Service 
connection is granted for a disability resulting from an 
injury suffered or disease contracted while in active duty or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).  In addition, 
certain disorders -- including cardiovascular conditions -- 
are presumed to have been incurred during service when 
manifested to a compensable degree within a specified time 
(usually one year) following separation from service.  See 38 
C.F.R. §§ 3.307, 3.309 (2002).

The appellant contends that the neurological and 
cardiovascular conditions, which led to the death of her 
husband, were caused by stress that he incurred during his 
active military service, and that service connection for the 
cause of his death should be assigned.  The appellant also 
contends that she is eligible for DEA benefits.  After 
reviewing the record, the Board finds that the evidence does 
not support her contentions and her claim for service 
connection must fail.

I.  Entitlement to Service Connection for Veteran's Cause of 
Death

The veteran died on October [redacted], 1996.  The veteran's death 
certificate lists the immediate cause of his death as uncal 
herniation due to, or as a consequence of, brainstem 
hemorrhage due to, or as a consequence of, hypertension.   

Service medical records in this case are unavailable.  
Multiple requests to attempt to obtain the veteran's service 
medical records were unsuccessful.  Initially, the RO 
requested veteran's service medical records.  In September 
1999, NPRC reported that they did not have such records for 
the veteran, and that the records had probably been 
accidentally destroyed in a 1973 fire at that facility.  In 
June 2001, the RO again requested the veteran's service 
medical records.  Finally, the Board requested a special 
search for the veteran's service medical records, 
specifically morning reports dated in the months preceding 
discharge for remarks pertaining to mental breakdown, from 
the National Personnel Records Center (NPRC) in September 
2001.  In May 2002, NPRC again reported that they did not 
have such records for the veteran.

Private records from Dr. Sahawneh dated from May to July 1996 
show that the veteran received treatment for high blood 
pressure, shortness of breath related to abdominal 
distention, COPD with bronchospasm, hypertension, obesity, 
pulmonary asbestosis, multiple abdominal wall surgeries, and 
upper respiratory allergic rhinitis.  Additional private 
treatment records were submitted from Dr. Snow dated from May 
1993 to June 1996.  Operative reports for an incarcerated 
epigastric hernia in May 1993 and the resection of a 
gangrenous femoral hernia in December 1995 were included in 
the record.  The records contained complaints of a knot in 
the left neck identified as a cyst, nausea, pressure in 
abdomen, abdominal pain, and bowel obstruction.  An emergency 
room report dated in May 1995 from Mobile Infirmary Medical 
Center showed complaints of vertigo, nausea, numbness in 
hands, vomiting, diaphoretic, and dizziness.  A May 1995 
discharge summary from Dr. Rockwell noted diagnoses of 
dizziness, giddiness, hypertension, vestibular neuronitis, 
and hypothyroidism.  Treatment records from the veteran's 
final hospitalization in October 1996 at USA Knollwood 
Hospital show that the veteran suffered a brain stem 
hemorrhage and listed other diagnoses as uncal herniation, 
respiratory arrest, poorly controlled hypertension, a history 
of medical noncompliance as well as asbestosis, and hypoxic 
encephalopathy. 

The Board acknowledges that the appellant stated her belief 
that the veteran's condition was incurred in or aggravated by 
his active military service.  The appellant has not 
demonstrated that she has the medical expertise that would 
render competent her statements as to the relationship 
between the veteran's cause of death and his military 
service.  Her opinion alone cannot meet the burden imposed by 
38 C.F.R. § 3.312 with respect to the relationship between 
the death of the veteran and his military service.  See Moray 
v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Statements submitted by the appellant qualify as competent 
lay evidence.  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2002).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2002).  
Competent medical evidence is considered more probative than 
competent lay evidence.

In brief, the medical evidence does not show that the 
veteran's post-service neurological and cardiovascular 
conditions were in any manner related to service or developed 
within an applicable presumptive period following service.  
The Board therefore concludes that the preponderance of the 
evidence is against the appellant's claim for entitlement to 
service connection for the cause of veteran's death.

II.  Eligibility for Dependents' Educational Assistance

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  See 38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2002).

In this case, the Board determined that the veteran did not 
die from a disability for which service connection should 
have been established.  The record also reflects that he did 
not have a disability evaluated as total and permanent in 
nature resulting from any of his service-connected 
disabilities at the time of his death.  Accordingly, the 
claimant cannot be considered an "eligible person" entitled 
to receive educational benefits.  See 38 U.S.C.A. 
§ 3501(a)(1) (2002); 38 C.F.R. §§ 3.807, 21.3021(a)(2)(i)(ii) 
(2002).

Because the claimant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The appeal for DEA benefits must be 
denied as a matter of law.
III. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO 
advised the appellant of the evidence necessary to support 
her claim for entitlement to service connection for the 
veteran's cause of death.  The appellant has not indicated 
the existence of any pertinent evidence that has not already 
been requested, obtained, or attempted to be obtained.  The 
RO made all reasonable efforts to obtain relevant records 
adequately identified by the appellant.  All evidence 
identified by the appellant relative to this claim has been 
obtained and associated with the claims folder. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  In this regard, the RO sent the appellant a letter 
dated in September 2001, which notified her of the type of 
evidence necessary to substantiate her claim.  It also 
informed her that it would assist in obtaining identified 
records, but that it was her duty to give enough information 
to obtain the additional records and to make sure the records 
were received by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  As noted above, the Board remanded 
this appeal to the RO in August 2001 for action consistent 
with the VCAA.  In this case, there is no additional 
development needed.  Consequently, any defect in such notice 
would not prejudice the appellant in this instance.  The 
Board finds that VA's duties to assist the appellant and to 
notify her of the evidence necessary to substantiate her 
claim have been satisfied.


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Eligibility for Dependents' Education Assistance benefits 
under 38 U.S.C. Chapter 35 is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

